[PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                      ________________________

                             No. 95-6922
                      ________________________

                    D.C. Docket No. CV94-T-103-E




DARRELL COMBS,

                                                  Plaintiff-Appellee,

                               versus

MEADOWCRAFT, INC.
                                                 Defendant-Appellant.




                      ________________________

          Appeal from the United States District Court
               for the Middle District of Alabama
                    ________________________



                        (February 20, 1997)



Before BIRCH, BLACK and CARNES, Circuit Judges.
CARNES, Circuit Judge:


           Meadowcraft, Inc. appeals from a judgment entered against

it pursuant to a jury verdict in favor of Darrell Combs in this

Title   VII   race   discrimination       case.    The   jury   found   that

Meadowcraft denied Combs a supervisory position because of his

race.     The dispositive issue in the appeal is whether Combs

produced evidence sufficient to allow a reasonable factfinder to

disbelieve Meadowcraft's proffered nondiscriminatory reasons for

failing to promote Combs.     We conclude that he did not, and that

Meadowcraft was entitled to judgment as a matter of law for that

reason.

     Part I of this opinion is a discussion of the facts.           In Part

II, we summarize the procedural history of this case, followed by

a brief discussion of the standard of review in Part III.                Our

discussion of the law and application of it to the facts is

contained in Part IV, which has four subparts.

     Subparts A through C of Part IV contain an explication of the

legal framework applicable to discrimination cases in light of

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817

(1973), and St. Mary's Honor Center v. Hicks, 509 U.S. 502, 113 S.
Ct. 2742 (1993).     It is in those parts of this opinion that we

answer the dicta contained in the recent panel opinion in Isenbergh

v. Knight-Ridder Newspaper Sales, Inc., 97 F.3d 436 (11th Cir.

1996), which is critical of the holding in Howard v. BP Oil Co., 32

F.3d 520 (11th Cir. 1994), and by implication, of a number of our

other decisions in line with it.          Howard and those decisions like

                                      2
it hold that after a plaintiff has established a prima facie case,

evidence from which the factfinder could find that all of the

employer's proffered reasons for the challenged job action are

pretextual entitles the plaintiff to have the factfinder decide the

ultimate issue of discrimination.         We answer the Isenbergh panel's

criticism of the Howard line of decisions and explain why the

holding of those cases is the law of this circuit, as well as at

least eight other circuits.

     Subpart D of Part IV applies the law to the facts of this

case, and Part V contains our conclusion.

                        I.     BACKGROUND FACTS

     Meadowcraft owns and operates a manufacturing plant in Wadley,

Alabama. The plant produces outdoor patio furniture, which is sold

under the brand name "Plantation Patterns."          The plant's workforce

is divided into a number of departments, including materials,

forming, welding, painting, packing, and shipping. The departments

have various shifts, and there are supervisors for each shift.

     In January 1992, Meadowcraft hired Combs, who is black, to

work in the plant as a "crimp and form" operator.                  Shortly

thereafter, Combs was promoted to "material handler" and given a

pay raise.     Combs was supervised by George Anderson and Edward

Lane.   Both Anderson and Lane are black, and both worked as

supervisors in the plant's welding department.

     Shortly   after   Combs    started    working    at   Meadowcraft,   he

introduced himself to John Hart, the plant superintendent.           Combs

told Hart that he had a degree in computer science from Alabama A

                                    3
& M and that he was interested in doing office work that would

allow him to use his degree.        In June 1992, Hart made arrangements

with the plant manager for Combs to do a temporary assignment

programming     personal    computers      in    the    plant    and     preparing

spreadsheets.       At     some   point,    those       arrangements      included

reclassifying Combs to be a plant "lead man" -- meaning a quasi-

supervisor-- even though he was not actually doing lead man work or

supervising anyone. When Combs was nominally promoted to lead man,

his pay was increased.

     Prior to his pay raise, Combs held a second job as manager at

a low-income apartment complex at which he was responsible for

maintenance,    cleaning,     and   painting,      as    well   as     supervising

teenagers who did maintenance work at the complex.                   After Combs'

pay raise, he quit his second job.

     On   several    occasions,      when       Meadowcraft     officials     from

Birmingham headquarters visited the plant, Combs was asked to

"hide" from the officials.          At trial, Combs implied that he was

asked to hide because he is black, but he admitted on cross-

examination that he was never told that was the reason. Hart

testified that Combs was asked to hide because headquarters had not

approved his computer job, and that he had explained that to Combs.

     While Combs was assigned to the temporary computer project,

Hart asked him whether he would be interested in being a supervisor

at the plant.    Combs said that he was interested.              Although Combs

indicated an interest in supervisory positions in both the painting
and welding departments, he was awarded neither position.                     Both


                                       4
positions were awarded to white persons.                At trial, Combs conceded

that       the   person   who   was   made   painting    supervisor   was   better

qualified than he, and Combs abandoned his discrimination claim

with respect to that position.               Meadowcraft's failure to promote

Combs to the welding supervisor position was the only failure-to-

promote claim that was submitted to the jury, and it is the only

claim in controversy in this appeal.

        Meadowcraft awarded the welding supervisor position to Fred

Walker in July 1992.            Walker served in that capacity for ten or

eleven days, but then was reassigned to work temporarily as a

supervisor in the packing department.               That temporary reassignment

lasted for about a year, after which Walker returned to his

position as a supervisor in the welding department.

        Around November 1992, after Combs had completed his temporary

computer assignment, he was asked to assist with a "bar code"

scanning project in the plant's packing department -- where Walker

was then a temporary supervisor.                 By December 1992, the scanning

project had been put on hold, and Hart told Combs that he had run

out of temporary assignments for him.                 Hart suggested that Combs

return to his position as a material handler in the plant.                  Combs

declined to return to his material handler job, and his employment

at Meadowcraft came to an end on December 18, 1992.1


       1
     Meadowcraft contends that Combs resigned voluntarily. In his
complaint and at trial, Combs contended that he was not offered the
option of returning to his job as material handler, and that he was
laid off or forced to quit.       However, the jury specifically
rejected Combs' discriminatory termination claim, and the only
claim at issue on appeal is Combs' failure-to-promote claim.

                                             5
                          II.    PROCEDURAL HISTORY

       In   February   1993,     Combs   filed    a    charge   with     the   Equal

Employment     Opportunity      Commission      ("EEOC"),     alleging    unlawful

racial discrimination.          After receiving his right-to-sue letter

from the EEOC, Combs filed suit in the Middle District of Alabama,

alleging claims based on Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq., and on 42 U.S.C. § 1981.                 Combs sought

recovery under the following race discrimination theories:                      (1)

that Meadowcraft terminated him from his employment because of his

race; (2) that Meadowcraft subjected him to impermissible racial

harassment; and (3) that Meadowcraft denied him a supervisory

position because of his race.            Combs also appended a state law

claim for the tort of outrage, but the district court dismissed

that   claim   with    prejudice,    and      Combs    has   not   appealed     that

dismissal.

       Combs' three race discrimination claims were tried to a jury

on August 21-25, 1995. At trial, Meadowcraft proffered evidence in

support of three legitimate, nondiscriminatory reasons for its

decision to promote Walker instead of Combs.                 Those reasons were:

(1) Walker's superior welding experience; (2) the recommendations

of   supervisors   Lane    and    Anderson;      and   (3)    Walker's    superior

supervisory experience.         At trial, Meadowcraft moved for judgment

as a matter of law both at the close of the plaintiff's case and at

the close of all the evidence.               The district court denied those

motions, and the case was submitted to the jury.


                                         6
     The     jury   unanimously     rejected        Combs'       discriminatory

termination claim, but could not reach a unanimous verdict on the

remaining two claims.         Thereafter, the parties agreed that the

remaining two claims could be decided by majority verdict.                   The

jury by a majority vote determined that Combs had not proven his

claim for discriminatory harassment, but that he had proven his

claim that he was denied a supervisory position because of his

race.   The jury awarded Combs compensatory damages of $76,552 and

punitive damages of $42,700.

     After the jury returned its verdict, Meadowcraft renewed its

motion for judgment as a matter of law and made an alternative

motion for a new trial.       In support of those motions, Meadowcraft

argued (among other things) that Combs had failed to put forward

sufficient    evidence   to    permit       the   jury    to   disbelieve    the

nondiscriminatory    reasons     that       Meadowcraft    had   proffered    in

explanation of its decision to promote Walker to welding supervisor

instead of Combs. The district court denied both the principal and

alternative motions, and this appeal followed.2




    2
      On appeal, Meadowcraft contends that it is entitled to a new
trial, even if it is not entitled to judgment as a matter of law.
Meadowcraft asserts three grounds in support of that contention:
(1) insufficiency of the evidence; (2) prejudicial admission of
inadmissible evidence; and (3) excessive damages.      Because we
conclude that Meadowcraft is entitled to judgment as a matter of
law, we do not discuss further Meadowcraft's arguments in favor of
a new trial.

                                        7
                         III.     STANDARD OF REVIEW

     We review de novo a district court's denial of a defendant's

renewed motion for judgment as a matter of law, applying the same

standards as the district court.                Sherrin v. Northwestern Nat'l

Life Ins. Co., 2 F.3d 373, 377 (11th Cir. 1993).                  Those standards

require us to consider "whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so

one-sided   that   one    party    must       prevail   as   a   matter   of    law."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52, 106 S. Ct.

2505, 2512 (1986).       In conducting our review:

     [W]e consider all the evidence, and the inferences drawn
     therefrom, in the light most favorable to the nonmoving
     party. If the facts and inferences point overwhelmingly
     in favor of one party, such that reasonable people could
     not arrive at a contrary verdict, then the motion was
     properly granted. Conversely, if there is substantial
     evidence opposed to the motion such that reasonable
     people, in the exercise of impartial judgment, might
     reach differing conclusions, then such a motion was due
     to be denied and the case was properly submitted to the
     jury.

Carter v. City of Miami, 870 F.2d 578, 581 (11th Cir. 1989)

(footnotes omitted).

     Under the foregoing standard, the nonmoving party must provide

more than a mere scintilla of evidence to survive a motion for

judgment as a matter of law:                  "[T]here must be a substantial

conflict in evidence to support a jury question."                         Id.     To

summarize, we must consider all the evidence in the light most

favorable to Combs and determine "whether or not reasonable jurors

could have concluded as this jury did based on the evidence




                                          8
presented."     Quick v. Peoples Bank, 993 F.2d 793, 797 (11th Cir.

1993) (citation and internal quotation marks omitted).

         IV.    WHETHER MEADOWCRAFT WAS ENTITLED TO JUDGMENT
                           AS A MATTER OF LAW

         A.    The Issue -- Once a Prima Facie Case Has Been
                Established, Does Evidence Sufficient to
                Disprove All of the Employer's Proffered
                  Reasons Preclude Judgment as a Matter
                         of Law for the Employer?

       Meadowcraft and Combs disagree both as to the applicable law

and the weight of the evidence.        Meadowcraft contends that it is

entitled to judgment as a matter of law because (1) Combs failed to

produce evidence sufficient to allow a reasonable factfinder to

disbelieve its proffered nondiscriminatory reasons for promoting

Walker instead of Combs, and (2) even if Combs had produced such

evidence, he still failed to present evidence that discrimination

was the true reason for the decision. According to Meadowcraft, it

is entitled to judgment as a matter of law even if a reasonable

factfinder      could   have   rejected    each   of    its    proffered

nondiscriminatory reasons for promoting Walker instead of Combs,

because Combs had the additional burden of demonstrating that

Meadowcraft's decision was motivated by racial animus.          For that

proposition, Meadowcraft relies primarily on Walker v. NationsBank

of Florida, 53 F.3d 1548 (11th Cir. 1995), and dicta contained in

this   circuit's   recent decision in     Isenbergh    v.   Knight-Ridder

Newspaper Sales, Inc., 97 F.3d 436 (11th Cir. 1996).

       Combs takes issue with Meadowcraft's view of the law and the

evidence.      First, Combs contends that he put forward sufficient


                                   9
evidence    to      permit    a    reasonable         factfinder     to    disbelieve

Meadowcraft's proffered nondiscriminatory reasons for its decision,

and   he   argues    that    no   further      evidence      of   discrimination    is

required for the jury's verdict to be sustained.                       Combs relies

primarily on this Court's decision in Howard v. BP Oil Co., 32 F.3d

520 (11th Cir. 1994), as well as the Supreme Court's landmark

decision in St. Mary's Honor Center v. Hicks, 509 U.S. 502, 113 S.

Ct. 2742 (1993). Alternatively, Combs contends that he put forward

sufficient additional evidence of discriminatory intent to support

the jury's verdict -- even if rejection of Meadowcraft's proffered

nondiscriminatory reasons were not enough, when coupled with his

prima facie case, to support a finding of discrimination.3

       We turn first to the parties' legal arguments.                     In light of

the   parties'      differing     views   of    the    law    governing    Title   VII

discrimination claims that rely on circumstantial evidence, and the

arguments that the parties make in support of those views, we think

it appropriate to examine the applicable law in some detail.                       Such

a review is especially appropriate in light of the                          Isenbergh

panel's recent observation in dicta that, "some confusion exists in

the law of this circuit about whether                    Hicks always precludes
judgments as a matter of law for employers whenever there is a

      3
     According to Combs' alternative theory, the jury's verdict is
supported by evidence that Meadowcraft had no established criteria
for promotion to supervisor and only two out of twelve plant
supervisors were black. We reject that theory without detailed
discussion, because the evidence offered to support it was
undeveloped and without analytic foundation. See, e.g., Brown v.
American Honda Motor Co., 939 F.2d 946, 952-53 (11th Cir.) (noting
that statistics without analytic foundation are "virtually
meaningless"), cert. denied, 502 U.S. 1058, 112 S. Ct. 935 (1992).

                                          10
plausible basis on which to disbelieve the employer's proffered

reason for the employment decision in question," 97 F.3d at 442.

     We believe that any confusion about this question in our

circuit's law -- defined by holdings, not dicta -- is limited, and

we hope that our discussion will limit that confusion even more.

As we will discuss, there is a substantial line of cases in this

circuit   that   adequately       and    accurately     sets    forth   the     legal

principles governing the nature and quantum of evidence necessary

to permit a jury to infer discrimination.               Before turning to those

cases, however, we will review briefly the basic legal framework

governing discrimination cases that are based on circumstantial

evidence.

     B.     The Basic Framework Governing Discrimination Cases
                   Based on Circumstantial Evidence

     Despite a Title VII plaintiff's failure to present direct

evidence of discrimination, he may nevertheless present sufficient

circumstantial        evidence    of    discrimination     to     create    a     jury

question.        In     evaluating      Title    VII     claims    supported        by

circumstantial        evidence,    we    use    the    now-familiar        framework

established by the United States Supreme Court in McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973), and Texas

Department of Community Affairs v. Burdine, 450 U.S. 248, 101 S.

Ct. 1089 (1981).         Under that framework, the plaintiff has the

initial     burden      of   establishing       a      prima    facie      case     of

discrimination.       McDonnell Douglas, 411 U.S. at 802, 93 S. Ct. at




                                         11
1824; Burdine, 450 U.S. at 253-54 & n.6, 101 S. Ct. at 1093-94 &

n.6.

       Establishment of the prima facie case in effect creates
       a presumption that the employer unlawfully discriminated
       against the employee. If the trier of fact believes the
       plaintiff's evidence, and if the employer is silent in
       the face of the presumption, the court must enter
       judgment for the plaintiff because no issue of fact
       remains in the case.

Burdine, 450 U.S. at 254, 101 S. Ct. at 1094 (footnote omitted).

       The effect of the presumption of discrimination created by

establishment of the prima facie case is to shift to the employer

the burden of producing legitimate, nondiscriminatory reasons for

the challenged employment action.          McDonnell Douglas, 411 U.S. at

802, 93 S. Ct. at 1824; Burdine, 450 U.S. at 254, 101 S. Ct. at

1094.   To satisfy that burden of production, "[t]he defendant need

not persuade the court that it was actually motivated by the

proffered reasons.        It is sufficient if the defendant's evidence

raises a genuine issue of fact as to whether it discriminated

against the plaintiff."       Burdine, 450 U.S. at 254-55, 101 S. Ct at

1094    (citation   and    footnote   omitted).        "[T]o   satisfy     this

intermediate burden, the employer need only produce admissible

evidence which would allow the trier of fact rationally to conclude

that    the   employment     decision      had   not   been    motivated     by

discriminatory animus."       Id. at 257, 101 S. Ct. at 1096 (emphasis

added).

       If a defendant carries its burden of producing legitimate,

nondiscriminatory reasons for its decision, the presumption of

discrimination created by the McDonnell Douglas framework "drops


                                      12
from the case," and "the factual inquiry proceeds to a new level of

specificity."       Burdine, 450 U.S. at 255 & n.10, 101 S. Ct. at 1094-

95 & n.10. However, elimination of the presumption does "not imply

that the trier of fact no longer may consider evidence previously

introduced to establish a prima facie case."                 Id. at 255 n.10, 101

S. Ct. at 1095 n.10.           As the Supreme Court has explained:

       A satisfactory explanation by the defendant destroys the
       legally mandatory inference of discrimination arising
       from the plaintiff's initial evidence. Nonetheless, this
       evidence and inferences properly drawn therefrom may be
       considered by the trier of fact on the issue of whether
       the defendant's explanation is pretextual. Indeed, there
       may be some cases where the plaintiff's initial evidence,
       combined with effective cross-examination of the
       defendant, will suffice to discredit the defendant's
       explanation.

Id.

       Once   a   defendant       satisfies      its    intermediate      burden    of

production,       and    the     initial    presumption       of     discrimination

accompanying      the    prima    facie     case     has   been    eliminated,      the

plaintiff     has    the   opportunity          to   discredit     the    defendant's

proffered explanations for its decision.                According to the Supreme

Court:

       [The plaintiff] now must have the opportunity to
       demonstrate that the proffered reason was not the true
       reason for the employment decision. ... [The plaintiff]
       may succeed in this either directly by persuading the
       court that a discriminatory reason more likely motivated
       the employer or indirectly by showing that the employer's
       proffered explanation is unworthy of credence.

Id. at 256, 101 S. Ct. at 1095 (emphasis added) (citation omitted).

In other words, the plaintiff has the opportunity to come forward

with     evidence,      including     the       previously    produced       evidence

establishing      the    prima     facie    case,      sufficient    to    permit    a

                                           13
reasonable factfinder to conclude that the reasons given by the

employer were not the real reasons for the adverse employment

decision.         Id.; McDonnell Douglas, 411 U.S. at 804, 93 S. Ct. at
1825.

             C.   The Effect of Evidence Sufficient to Permit
                    Rejection of the Employer's Proffered
                          Nondiscriminatory Reasons

                      1.   The Supreme Court's Hicks Opinion

        The framework for evaluating discrimination cases based on

circumstantial evidence, which we have just discussed, had been

established for some time when the Supreme Court decided St. Mary's

Honor Center v. Hicks, 509 U.S. 502, 113 S. Ct. 2742 (1993).

Before the Hicks decision, however, the circuits had split over the

effect       of   a   decision    by   the    factfinder     that   the     proffered

nondiscriminatory reasons given by the employer were not the real

reasons for its employment decision. Some of the circuits had held

that     a    finding      of   pretext      mandated    a   finding   of     illegal

discrimination, while others had held that a finding of pretext did

not.     See Hicks, 509 U.S. at 512-13, 113 S. Ct. at 2750 (listing

cases).       The divergent views of the circuits on the effect of a

finding of pretext prompted the Supreme Court to grant certiorari

in Hicks to resolve the question.                 Id. at 512, 113 S. Ct. at 2750.

       In Hicks, the plaintiff had brought a Title VII lawsuit,

alleging he had been demoted and discharged because of his race.

Id. at 505, 113 S. Ct. at 2746.                   After a full bench trial, the

district court found for the defendant, despite its finding that

the reasons the defendant gave for its actions were not the real

                                             14
reasons for the plaintiff's demotion and discharge.                Id. at 508,

113 S. Ct. at 2748.      The Eighth Circuit reversed, holding that once

the plaintiff had discredited all of the employer's proffered

nondiscriminatory reasons for its decision, the plaintiff was

entitled to judgment as a matter of law.           Id.    The Supreme Court

reversed   the   Eighth    Circuit   and   held   that    judgment    for    the

plaintiff was not compelled by rejection of all of the employer's

proffered nondiscriminatory reasons.         Id. at 511, 113 S. Ct. at

2749.

      Although the Supreme Court in Hicks rejected the position that

disbelief of the employer's proffered reasons requires judgment for

the   plaintiff,   the    Court   was   careful   to     explain    that    such

disbelief, in tandem with the plaintiff's prima facie case, is

sufficient to permit the factfinder to infer discrimination.                The

Court said:

      The factfinder's disbelief of the reasons put forward by
      the defendant (particularly if disbelief is accompanied
      by a suspicion of mendacity) may, together with the
      elements of the prima facie case, suffice to show
      intentional discrimination.     Thus, rejection of the
      defendant's proffered reasons will permit the trier of
      fact to infer the ultimate fact of intentional
      discrimination, and the Court of Appeals was correct when
      it noted that, upon such rejection, "[n]o additional
      proof of discrimination is required."

Id. at 511, 113 S. Ct. at 2749 (quoting Hicks v. St. Mary's Honor

Ctr., 970 F.2d 487, 493 (8th Cir. 1992)) (footnote omitted) (second

emphasis added).    That is a pretty clear statement.

      Four justices dissented in Hicks, but none of them did so

because they thought that rejection of an employer's proffered

nondiscriminatory reasons, together with the prima facie case, is

                                     15
insufficient to permit the factfinder to infer the ultimate fact of

intentional    discrimination.        To   the   contrary,   the   dissenting

justices would have gone even further than the majority did.               They

would have affirmed the Eighth Circuit's holding that once the

factfinder rejects the employer's explanations for its decision, a

finding   of   discrimination    is   required,     and   the   plaintiff    is

"entitled to judgment."    See Hicks, 509 U.S. at 532-33, 113 S. Ct.

at 2760-61 (dissenting opinion of Souter, J., joined by White,

Blackmun, and Stevens, J.J.).

       Based on the Supreme Court's clear statement in the majority

opinion in     Hicks,   read    together    with   the    rationale   of    the

dissenting justices, we understand the Hicks Court to have been

unanimous that disbelief of the defendant's proffered reasons,

together with the prima facie case, is sufficient circumstantial

evidence to support a finding of discrimination.                Therefore, it

follows from Hicks that a plaintiff is entitled to survive summary

judgment, and judgment as a matter of law, if there is sufficient

evidence to demonstrate the existence of a genuine issue of fact as

to the truth of each of the employer's proffered reasons for its

challenged action.      With one exception, which we will discuss

later, up until the Isenbergh opinion, not only the holdings but
also the statements of this Court have been entirely consistent

with that understanding of the Hicks decision.


  2.     The Post-Hicks Case Law in this Circuit Before Isenbergh

       Just a few months after the Supreme Court decided Hicks, we

were called upon to apply it in Hairston v. Gainesville Sun

                                      16
Publishing Co., 9 F.3d 913 (11th Cir. 1993).             In    Hairston, a

terminated      employee   sued   his    former   employer,   alleging   age

discrimination and retaliatory termination.4           The district court

granted summary judgment for the employer.          We reversed.   In doing

so, we explained that, under Hicks, if the employer carries its

burden of production (by articulating legitimate reasons for the

action), the plaintiff must demonstrate "that the proffered reason

was not the true reason for the employment decision."            Id. at 919

(quoting Hicks, 509 U.S. at 508, 113 S. Ct. at 2747) (internal

quotation marks omitted).         Following the    Hicks rule, we did not

hold that additional proof of discrimination would be required at

trial.       Instead, we explained:

          The plaintiff may succeed by directly persuading the
     court at trial that a discriminatory reason more likely
     motivated the employer or indirectly by showing that the
     employer's proffered explanation is unworthy of credence.
     In order to establish pretext, the plaintiff is not
     required to introduce evidence beyond that already
     offered to establish the prima facie case.

              ....

          [P]laintiff's burden at summary judgment is met by
     introducing evidence that could form the basis for a
     finding of facts, which when taken in the light most
     favorable to the non-moving party, could allow a jury to


         4
       Although Hairston was an age discrimination case brought
under the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C.
§ 621 et seq., and not under Title VII, "[t]he Eleventh Circuit has
adapted to issues of age discrimination the principles of law
applicable to cases arising under the very similar provisions of
Title VII."   Hairston, 9 F.3d at 919 (citing Carter v. City of
Miami, 870 F.2d 578, 581 (11th Cir. 1989)). Indeed, the Isenbergh
panel opinion, which we discuss infra in some detail, acknowledges
that the Title VII burden-shifting framework of McDonnell Douglas
and Burdine also applies to age discrimination cases.           See
Isenbergh, 97 F.3d at 440.

                                        17
     find by a preponderance of the evidence                       that    the
     plaintiff has established pretext ....

Id. at 920-21 (citations omitted) (emphasis added).                   Because the

plaintiff in Hairston had submitted sufficient evidence to permit

the factfinder to find that the employer's proffered reasons were

pretextual, we held it was error for the district court to grant

summary judgment.      Id. at 921.

     Thus Hairston, our first decision on this issue following

Hicks, clearly held that one way a plaintiff may succeed in

establishing discrimination is by showing that the employer's

proffered explanations are not credible.                 When that happens, the

plaintiff may or may not ultimately prevail in the litigation,

because    the    factfinder    may     or   may   not    choose    to    make   the

permissible inference of discrimination.             However, as we explained

in Hairston, once the plaintiff introduces evidence sufficient to

permit    the    factfinder    to   disbelieve     the    employer's      proffered

explanations,      summary     judgment      is    not    appropriate,      because

"[i]ssues of fact and sufficiency of evidence are properly reserved

for the jury."      Id. at 921.       We said nothing in Hairston about the

plaintiff being required to establish anything more than a prima

facie case plus the falsity of the tendered explanations; we said

nothing about anything else being required for the plaintiff to

avoid summary judgment, because nothing else is required.

     In Batey v. Stone, 24 F.3d 1330 (11th Cir. 1994), we were
again called upon to apply the Hicks rule, this time in the context

of sex discrimination.         In Batey, we recognized that under Hicks,

evidence    demonstrating       the    incredibility       of   the      employer's

                                        18
proffered explanations is not, standing alone, enough to "compel

judgment for the plaintiff."          Id. at 1334 n.12 (emphasis added)

(citation and internal quotation marks omitted).            Nevertheless, we

held that such evidence is sufficient to satisfy the plaintiff's

burden in responding to a summary judgment motion, because Hicks

permits the trier of fact to base a finding of discrimination on

rejection of the employer's proffered nondiscriminatory reasons,

taken together with the plaintiff's prima facie case. Id. at 1334.

Because the plaintiff in Batey had produced sufficient evidence for

the   factfinder    to   disbelieve     the   reasons    that   the    employer

proffered for the employment decision, we reversed the district

court's grant of summary judgment for the employer.             Id. at 1335-

36.   Consistent with our       Hairston precedent, and with Hicks, we

held that evidence of pretext, when added to a prima facie case, is

sufficient   to    create   a   genuine    issue    of   material     fact   that

precludes summary judgment.       Id.

      Batey was followed closely by our decision in Howard v. BP Oil

Co., 32 F.3d 520 (11th Cir. 1994).            In    Howard, we reversed the

district court's grant of summary judgment for the defendant where

there was sufficient evidence to permit the factfinder to reject

the   defendant's    proffered    reasons     for    awarding   gas     station

dealerships to white and Asian dealers instead of to the plaintiff,

who was black.       We explained the effect of that evidence as

follows:

           [Hicks] holds that proof that a                  defendant's
      articulated reasons are false is not proof of         intentional
      discrimination; it is merely evidence of              intentional
      discrimination. However,       evidence of            intentional

                                      19
       discrimination is all a plaintiff needs to defeat a
       motion for summary judgment.      That evidence must be
       sufficient to create a genuine factual issue with respect
       to the truthfulness of the defendant's proffered
       explanation.

Id. at 525 (emphasis in original).            In Howard, as in Hairston and

Batey, we held that summary judgment was inappropriate because,

taken together with the plaintiff's prima facie case, "the fact

finder's   rejection     of   [the]     defendant's       proffered     reasons   is

sufficient circumstantial evidence upon which to base a judgment

for the plaintiff."      Id. at 527.

       We again addressed application of the Hicks rule in Cooper-

Houston v. Southern Railway Co., 37 F.3d 603 (11th Cir. 1994).                    In

that case, we reversed the district court's grant of summary

judgment in favor of an employer where the evidence was sufficient

to    permit   the   factfinder    to    reject     the    employer's    proffered

explanation for its employment decision.                   We explained that in

order to avoid summary judgment, "[the plaintiff] was ... obligated

to present evidence that [the employer's] legitimate reasons were

not what actually motivated its conduct," and we held that the

plaintiff had met that obligation. Id. at 605 (citations omitted).

The    plaintiff's    pretext     evidence     in    Cooper-Houston       included

evidence that the employer had made racially derogatory remarks in

the workplace, so it was unnecessary to discuss whether summary

judgment would have been inappropriate even if the plaintiff's

pretext    evidence     itself     had       not    been     racially     charged.

Significantly, however, we did not say that evidence of racially

prejudiced attitudes was required for proof of pretext, even though


                                        20
such evidence was present in that case.              Therefore, Cooper-Houston

represents our fourth post-Hicks decision on this issue, all

consistently establishing the law of this circuit that a prima

facie case plus evidence permitting disbelief of the employer's

proffered reasons equals the plaintiff's entitlement to have the

factfinder decide the ultimate issue of discrimination. So far, so

good.    But then came the incongruent Walker decision.

     In Walker v. NationsBank of Florida, 53 F.3d 1548 (11th Cir.

1995), a panel of this Court affirmed the grant of judgment as a

matter   of    law    in   favor   of    the    employer   in    an    age   and   sex

discrimination case, even though the plaintiff had established a

prima facie case and had put on evidence sufficient to permit the

factfinder to disbelieve all of the employer's proffered reasons

for the adverse employment action.              Id. at 1556-58.        Despite that

evidence, the        Walker panel said that "Walker did not produce

evidence that raised a suspicion of mendacity sufficient to permit

us to find on this record that the bank intentionally discriminated

against her on the basis of age and/or sex."                    Id. at 1558.       For

that reason, the panel concluded that "[r]easonable and fair-minded

persons, in the exercise of impartial judgment, would not conclude

that the bank had discriminated against [the plaintiff] on the

basis of her age or sex."          Id.
     In a concurring opinion, Judge Johnson accurately noted that

the majority had exceeded its proper role by "deciding whether

evidence      of     pretext   supports        an   inference     of    intentional

discrimination," a task that requires credibility determinations


                                          21
and the weighing of evidence -- which is the jury's function.            Id.

at 1563 (Johnson, J., concurring).         As Judge Johnson pointed out,

53 F.3d at 1561-62, the majority's reasoning was not consistent

with the teaching of Hicks, or with our decisions in Howard and

Batey.    Judge Johnson agreed with the result in                Walker only

because, in his view, the evidence was not sufficient to permit a

factfinder to reject the employer's proffered reasons for its

action.    Id. at 1564-65.

     As we have recognized before, "no one is perfect, least of all

federal appellate judges, and from our mistakes and oversights

spring inconsistent decisions which we must deal with as best we

can."     United States v. Hogan , 986 F.2d 1364, 1369 (11th Cir.

1993).    The   Walker decision is a mistake.       Not only is        Walker

inconsistent with the Supreme Court's clear instruction in Hicks,

but it is also inconsistent with the holdings of our Hairston,

Batey, Howard, and Cooper-Houston decisions.               Where there are

inconsistent panel decisions, "the earliest panel opinion resolving

the issue in question binds this circuit until the court resolves

the issue en banc."        United States v. Dailey, 24 F.3d 1323, 1327

(11th Cir. 1994) (quoting Clark v. Housing Auth. of Alma, 971 F.2d
723, 726 n.4 (11th Cir. 1992)).       Our next decision on the issue at

hand is consistent with that principle, because it followed the law

established     in   the   earlier   decisions   instead    of   the   Walker

decision.

     In Richardson v. Leeds Police Department , 71 F.3d 801 (11th

Cir. 1995), we reversed the district court's entry of judgment as


                                      22
a matter of law in a racial discrimination case, after the close of

all the evidence, because the evidence was sufficient to permit a

jury to disbelieve the employer's proffered reasons for its adverse

employment decision.        In reviewing the law applicable to these

cases, we cited Hicks and explained:

     If the defendant meets this burden [of proffering a
     nondiscriminatory reason for its decision], the plaintiff
     must then have the opportunity to persuade the trier of
     fact, through the presentation of his own case and by
     cross-examining the defendant's witnesses, that the
     reason proffered was not the real basis for the decision,
     but a pretext for discrimination.

Richardson, 71 F.3d at 806 (emphasis added). Of course, persuading

the trier of fact "that the proffered reason was not the real basis

for the decision" is pointless unless that trier of fact is then

permitted to make the inference, which Hicks permits, that the

disbelieved    reason      is   "but    a    pretext   for    discrimination."

Therefore,    the   fact    that   "a   reasonable     jury   could   ...   have

concluded that [the employer's proffered explanation] was not the

true reason he was not rehired," precluded entry of judgment as a

matter of law in Richardson, 71 F.3d at 807.                  That holding, of

course, is inconsistent with Walker, but is consistent with the

binding precedents of       Hicks, Hairston, Batey, Howard, and Cooper-
Houston.5

     5
      Trotter v. Board of Trustees, 91 F.3d 1449 (11th Cir. 1996),
is not inconsistent with our post-Hicks line of precedents properly
applying the Hicks standard. In      Trotter, the district court
directed a verdict for the defendant at the close of all the
evidence.    We affirmed, because the defendant had proffered
legitimate, nondiscriminatory reasons for its actions, and at the
close of all the evidence, those reasons "remain[ed] unrebutted."
Id. at 1457.    In other words, the plaintiffs failed to produce
evidence sufficient to allow a reasonable factfinder to disbelieve

                                        23
       To summarize, with the exception of            Walker, which is an

anomaly, this circuit's post-Hicks decisions uniformly hold that

once a plaintiff has established a prima facie case and has put on

sufficient    evidence    to    allow   a    factfinder   to   disbelieve     an

employer's proffered explanation for its actions, that alone is

enough   to   preclude    entry    of   judgment     as   a   matter   of   law.

Nevertheless, that well-established rule of law was recently called

into question in dicta contained in Isenbergh v. Knight-Ridder

Newspaper Sales, Inc., 97 F.3d 436 (11th Cir. 1996).


                          3.    The Isenbergh Dicta

       In Isenbergh, a former employee brought an Age Discrimination

in   Employment   Act    lawsuit    against    his   former    employer     when,

following a merger, the employee was not awarded a new managerial

position. Id. at 438. The district court granted summary judgment

for the employer, and a panel of this Court affirmed.                     In its

opinion, the Isenbergh panel criticized the interpretation of Hicks

established by our Howard decision and questioned whether it

represents a "correct statement of the law." Isenbergh, 97 F.3d at

443.    Noting that the        Walker decision is out of line with the

reasoning of Howard, the panel said that "[s]ome confusion exists
in the law of this circuit about whether Hicks always precludes

judgments as a matter of law for employers whenever there is a

plausible basis on which to disbelieve the employer's proffered

reason for the decision in question."           Isenbergh, 97 F.3d at 442.



those reasons.

                                        24
The panel concluded its critique of Howard by noting its "fear that

what       Howard   says   about   sufficient   evidence   is    a   mistake."

Isenbergh, 97 F.3d at 442.6

       Although the Isenbergh panel opinion criticized our Howard

decision's application of the Hicks standard, the actual decision

in Isenbergh was in harmony with it.            As the panel explained, it

affirmed the district court's grant of summary judgment in favor of

the employer, because its "examination of the record here indicates

that Isenbergh failed in creating an issue of fact about the

disbelievability of the employer's reason for the hiring decision."

Isenbergh, 97 F.3d at 443-44.         Therefore, the Isenbergh holding, as

distinguished from its dicta, is consistent with Hicks, and with

our post-Hicks precedents properly applying the Hicks standard.

See, e.g., New Port Largo, Inc. v. Monroe County , 985 F.2d 1488,

1500 (11th Cir.) (Edmondson, J., concurring) (emphasizing that "for

law-of-the-circuit purposes, a study of [case law] ought to focus

far more on the judicial decision than on the judicial opinion"),

cert. denied, 510 U.S. 964, 114 S. Ct. 439 (1993).              Nevertheless,

the ideas and critiques advanced by Isenbergh's dicta are worthy of

some discussion.7

       6
     As we have explained in the previous section of this opinion,
Howard followed and was entirely consistent with the holdings of
our earlier decisions in Hairston and Batey. The Isenbergh opinion
mentions Batey, but not Hairston.
           7
        In Part IV.D, infra, we conclude that in this case the
evidence was insufficient to create a genuine issue of material
fact as to one of Meadowcraft's proffered reasons for not promoting
Combs. We realize, of course, that that holding makes our response
to Isenbergh's dicta itself dicta. Instead of defending our use of
dicta with the cliché about it sometimes being necessary to fight

                                       25
     First, we believe that a chronological review of our post-

Hicks   case   law,   see   supra    Part   IV.C.2,   ought   to   dispel   any

"confusion [that] exists in the law of this circuit about whether

Hicks always precludes judgments as a matter of law for employers

whenever there is a plausible basis on which to disbelieve the

employer's     proffered    reason    for   the   decision    in   question."

Isenbergh, 97 F.3d at 442.

     Second, we hope that the Isenbergh opinion will not be read to

call into question the binding authority of our Howard, Hairston,
                                                                      8
and Batey precedents.       While recognizing the "ostensible conflict"


fire with fire, we will rely on our recent acknowledgment that
"[d]icta can sometimes be useful when it contains a persuasive
analysis." McNely v. Ocala Star-Banner Corp., 99 F.3d 1068, 1077
(11th Cir. 1996). We leave it to the reader to determine whether
that condition is met in this instance.

     The concurring opinion in this case states that “[t]he legal
principles that control this dispute are familiar and do not
require extended explication.” It then goes on to list as one of
these “familiar” principles the proposition that under the
McDonnell Douglas framework, the plaintiff may shoulder the burden
of convincing the factfinder that a discriminatory reason motivated
the employment action “either directly by persuading the factfinder
that a discriminatory reason motivated the employer or indirectly
by showing that the employer’s proffered explanation is unworthy of
credence.” That principle was not so familiar to the      Isenbergh
panel, which went to some length to state its views to the
contrary.

     We make no apologies for attempting to clarify this area of
the law, or at least to illuminate the difference of opinion which
exists among some members of this Court concerning it. Unless and
until the issue is presented in a dispositive fashion by the facts
of some future case, which will provide an opportunity for the en
banc court to settle the matter, that is all we can do.
         8
         In a footnote, the Isenbergh opinion refers to "the
possibility" that the " ostensible conflict" between Walker and
Howard might be reconciled on the grounds that Howard is a Rule 56
(summary judgment) case, whereas Walker is a Rule 50 (judgment as
a matter of law) case. Isenbergh, 97 F.3d at 443 n.4. We are

                                       26
between Howard and Walker, the Isenbergh opinion states that "[w]e

suspect ... that [Walker v.] NationsBank, not Howard, is the more

correct statement of the law."   Isenbergh, 97 F.3d at 443; see also

id. at 444 ("even if Howard is and ought to be the law").        Of

course, once a panel of this Court has decided the issue, questions

about whether a different view of the matter might be "more

correct" are rendered academic insofar as subsequent panels are

concerned.   Stated somewhat differently, unless and until an issue

is addressed by the en banc Court, the Supreme Court, or Congress,

the first panel decision on it is, by definition, "more correct"

than any subsequent panel decisions.       That is what our prior

precedent rule, upon which much of the rule of law in this circuit

depends, is all about.

     Because the   Walker decision was preceded by a number of

earlier Eleventh Circuit decisions holding that a jury question is



unpersuaded by that suggested distinction. Rule 56 and Rule 50 are
both concerned with judgment as a matter of law -- either before
the trial begins or after. Compare Fed. R. Civ. P. 56 with Fed. R.
Civ. P. 50. As the Supreme Court has instructed us, "the inquiry
under each is the same: whether the evidence presents a sufficient
disagreement to require submission to a jury or whether it is so
one-sided that one party must prevail as a matter of law."
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52, 106 S. Ct.
2505, 2512 (1986). Isenbergh's suggested reconciliation of Walker
and Howard would set up differing substantive liability standards
for judgment as a matter of law in discrimination cases, depending
entirely upon the timing of the related motion.     We know of no
authority for making such a change in the law, and we believe
Anderson squarely prohibits it.

     The reality of the situation is that Walker is irreconcilably
out of step with this circuit's precedents.       See Mayfield v.
Patterson Pump Co., 101 F.3d 1371, 1376 n.4 (11th Cir. 1996)
(acknowledging that "an apparent conflict exists within this
circuit on the issue").

                                 27
created when a prima facie case is coupled with evidence sufficient

to permit a reasonable factfinder to disbelieve an employer's

proffered   reasons   for   the   challenged   action,   those   earlier

decisions remain binding on this Court, and all panels of it.

They, and not Walker or Isenbergh, state what has been and will be

the law of this circuit unless and until the en banc Court, the

Supreme Court, or Congress changes it. See, e.g., United States v.

Dailey, 24 F.3d 1323, 1327 (11th Cir. 1994); Clark v. Housing Auth.

of Alma, 971 F.2d 723, 726 n.4 (11th Cir. 1992).

     Finally, the Isenbergh opinion sets up a reductio ad absurdum

that bears further examination:

          Assume the following situation by way of example.
     A defendant sues, alleging he was terminated based on his
     membership in a protected class. The employer responds
     with a neutral reason for the hiring decision:        the
     employee was terminated because he was late nine times.
     After a bench trial, the judge finds, among other facts,
     that the defendant was late not nine, but seven times.
     Relying on Hicks, however, the judge determines that this
     case is one where the employer's reason should be
     disbelieved, but where application of discrimination law
     to the instant facts (including disbelievability)
     nonetheless supports a judgment for the employer. This
     result is the one specifically authorized by Hicks. See
     509 U.S. at 508-11, 113 S. Ct. at 2748-49.

          The issue in Howard and [Walker v. ]NationsBank and
     the issue alluded to in the original panel opinion here
     is essentially this one: might there be a case where the
     application of law to facts can proceed in a similar way,
     but at the summary judgment stage or for the purposes of
     judgment as a matter of law? To continue with the prior
     example,   suppose   the  employer   offers   the   nine-
     latenesses explanation, and the record in a jury trial
     shows that no reasonable jury could find but that the
     plaintiff was late only seven times.        Assuming the
     employee made out a bare prima facie case and nothing
     else points to discrimination, may the employer -- at
     least, sometimes -- be entitled to a       judgment as a
     matter of law even though the jury could (indeed, must)

                                   28
        disbelieve the employer's stated reason?          The     Howard
        panel, reading Hicks, seems to say "no."

              We suspect, however, that the answer is "yes" ....

Isenbergh, 97 F.3d at 442-43.

        The   real    answer   is   that   in   the   Isenbergh      opinion's

hypothetical,        the   nondiscriminatory    reason   proffered    by   the

employer for its actions is excessive             lateness, not that the

employee was late exactly a specific number of times, no more and

no less.      In the hypothetical, there is a conflict only between the

precise number of times the employer said the employee was late,

and the actual number of times the employee was late.           But there is

no conflict about the employee's being late an excessive number of

times.     The issue upon which judgment as a matter of law turns is

whether the employer's proffered nondiscriminatory reason for its

action, excessive lateness, may reasonably be disbelieved, not

whether the employee was late nine times as opposed to seven.9

    9
     By treating the employer's proffered nondiscriminatory reason
as a specific number of "latenesses," instead of excessive
lateness, the hypothetical also makes the same sort of analytical
error that the Supreme Court identified and addressed in Hicks
itself:

        These statements imply that the employer's "proffered
        explanation," his "stated reasons," his "articulated
        reasons," somehow exist apart from the record -- in some
        pleading, or perhaps in some formal, nontestimonial
        statement made on behalf of the defendant to the
        factfinder. ("Your honor, pursuant to McDonnell Douglas
        the defendant hereby formally asserts, as its reason for
        the dismissal at issue here, incompetence of the
        employee.") Of course it does not work like that. The
        reasons the defendant sets forth are set forth "through
        the introduction of admissible evidence." Burdine, 450
        U.S., at 255, 101 S. Ct., at 1094.

Hicks, 509 U.S. at 522-23, 113 S. Ct. at 2755 (emphasis omitted).

                                      29
       In the hypothetical set up in the Isenbergh opinion, there is

no evidence to discredit the employer's explanation that the

defendant was fired for excessive lateness; the defendant's reason

for its action remains unrebutted.               So, the employer would be

entitled to judgment as a matter of law under Hicks, 509 U.S. at

515-18, 113 S. Ct. at 2751-53 (discussing plaintiff's burden of

discrediting the defendant's explanations), and under all of our

prior decisions, including Hairston, Batey, and Howard.


            4.    The Post-Hicks Case Law in Other Circuits

       Eight other circuits have considered the issue and interpreted

Hicks to mean exactly what we have interpreted it to mean -- that

evidence    sufficient      to    discredit       a    defendant's   proffered

nondiscriminatory reasons for its actions, taken together with the

plaintiff's prima facie case, is sufficient to support (but not

require) a finding of discrimination.            That is the law not only in

this   circuit,    but   also    in   the    Second,   Third,   Fourth,   Sixth,

Seventh, Eighth, Ninth, and District of Columbia Circuits.                  See,

e.g., EEOC v. Ethan Allen, Inc., 44 F.3d 116, 120 (2d Cir. 1994)

("A finding of pretextuality allows a juror to reject a defendant's

proffered reasons for a challenged employment action and thus

permits the ultimate inference of discrimination."); Sheridan v.


     Because the employer is required to proffer its explanation
not by a mere assertion, but by the introduction of admissible
evidence, the hypothetical's assumption that the employer somehow
"offers the nine-latenesses explanation" when the overwhelming
weight of the evidence is that the employee was late only seven
times, is unrealistic. As the Supreme Court said in Hicks, "[I]t
does not work like that." Id. at 523, 113 S. Ct. at 2755.

                                        30
E.I. DuPont De Nemours & Co., 100 F.3d 1061, 1066-67 (3d Cir. 1996)

(en banc) ("[T]he elements of the prima facie case and disbelief of

the defendant's proffered reasons are the threshold findings,

beyond which the jury is permitted, but not required, to draw an

inference        leading   it     to   conclude   that   there   was   intentional

discrimination.");10 Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1316

(4th Cir. 1993) (considering two questions at summary judgment:

(1) the prima facie case and (2) "whether [the plaintiff] has shown

that there is a genuine dispute of material fact about [the

defendant's] proffered explanation for the discharge"); Manzer v.

Diamond Shamrock Chems. Co., 29 F.3d 1078, 1083 (6th Cir. 1994)

("[T]he only effect of the employer's nondiscriminatory explanation

is to convert the inference of discrimination based upon the

plaintiff's prima facie case from a mandatory one which the jury

must draw, to a permissive one the jury may draw, provided that the

jury finds the employer's explanation 'unworthy' of belief.")

(emphasis in original); Perdomo v. Browner, 67 F.3d 140, 146 (7th

Cir. 1995) ("The district court found Perdomo's [direct] evidence

of racial discrimination unpersuasive, but ... such evidence is not

required:        the trier of fact is permitted to infer discrimination

from   a        finding    that    the    employer's     proffered     reason   was

spurious."); Gaworski v. ITT Commercial Fin. Corp., 17 F.3d 1104,
1110 (8th Cir.) ("The elements of the plaintiff's prima facie case

           10
         The Third Circuit's en banc opinion in Sheridan is a
particularly illuminating and thorough study of the issue,
especially   its  discussion   of   the  justification   for   the
interpretation of Hicks that has been adopted by a majority of the
circuits. See 100 F.3d at 1068-72.

                                           31
are   thus   present    and   the    evidence     is   sufficient   to   allow   a

reasonable    jury     to   reject   the      defendant's    non-discriminatory

explanations.        The 'ultimate question' of discrimination must

therefore be left to the trier of fact to decide."), cert. denied,

115 S. Ct. 355 (1994); Washington v. Garrett, 10 F.3d 1421, 1433

(9th Cir. 1993) ("If a plaintiff succeeds in raising a genuine

factual issue regarding the authenticity of the employer's stated

motive, summary judgment is inappropriate, because it is for the

trier of fact to decide which story is to be believed."); Barbour

v. Merrill, 48 F.3d 1270, 1277 (D.C. Cir. 1995) ("According to

Hicks, a plaintiff need only establish a prima facie case and

introduce    evidence       sufficient     to    discredit    the   defendant's

proffered nondiscriminatory reasons; at that point, the factfinder,

if so persuaded, may infer discrimination.").

      Of course, the holdings of other federal courts of appeals on

the issue do not determine the law of this circuit.                 However, in

considering whether the rule established in our precedents "ought

to be the law," it is of no small moment that eight of the ten

other circuits that have considered the question are in agreement

with our interpretation of Hicks.               Thus far, only the First and

Fifth Circuits have issued opinions expressing a contrary view, and

in neither opinion was that expression actually a holding.

      In Woods v. Friction Materials, Inc., 30 F.3d 255 (1st Cir.

1994), the First Circuit stated that proof of pretext will not

always shield a plaintiff from summary judgment, id. at 260 n.3,

but held only that the defendant in that case was entitled to


                                         32
summary judgment because the plaintiff had presented "no evidence

... to rebut [the defendant's] assertion that those hired were more

qualified,"     id.    at    262.       Of    course,     that     holding   --    as

distinguished from the dicta -- is entirely consistent with the law

of our circuit and the eight other circuits we have cited.

      In Rhodes v. Guiberson Oil Tools, 75 F.3d 989 (5th Cir. 1996)

(en banc), the Fifth Circuit affirmed judgment in favor of an

employee in an age discrimination case, holding that the evidence

was   sufficient      to    allow   a   rational     jury     to   find   that    age

discrimination was the true reason the employer discharged the

employee.     That holding itself is no problem, but the                     Rhodes

opinion also contains dicta regarding the                    Hicks rule that is

arguably inconsistent with the law of this circuit and eight

others.   Although the         Rhodes opinion states that under Hicks,

"evidence of pretext will permit a trier of fact to infer that the

discrimination was intentional," id. at 993, it also states that

"[i]t is unclear ... whether the [Supreme] Court intended that in

all such cases in which an inference of discrimination is permitted

a verdict of discrimination is necessarily supported by sufficient

evidence,"    id.      Additionally,         the   opinion    states,     "[w]e   are

convinced that ordinarily such verdicts would be supported by

sufficient evidence, but not always."               Id.

      The fact remains that the contrary dicta in the First and

Fifth Circuit decisions are just that:               dicta.      We have not found

any holding of any circuit inconsistent with the holding of our




                                         33
Hairston, Batey, Howard, Cooper-Houston line of decisions, and at

least eight other circuits have reached the same holding.

     5.     The Hicks Standard is not a "Dramatic and Hurtful-
                   to-Employers Change in the Law”

     We   close     out   our    discussion   of   the   Isenbergh     dicta   by

answering its charge that the Howard line of decisions represents

a "dramatic and hurtful-to-employers change in the law" that the

Supreme Court did not intend or command in the Hicks decision, see

Isenbergh, 97 F.3d at 443.          Not only does Hicks command the rule

recognized in our Howard line of decisions, but that rule is a
rational,    common-sense       consequence   of   the    unique   evidentiary

framework that has been in place for over twenty years -- ever

since the Supreme Court decided McDonnell Douglas.

     Under    the    McDonnell      Douglas   framework,     if    a   plaintiff

establishes a prima facie case, and the defendant employer proffers

no nondiscriminatory reasons for the action, it is settled that the

plaintiff wins judgment as a matter of law.              Burdine, 450 U.S. at

253, 101 S. Ct. at 1093-94.          Hopefully, no one would suggest that

in such a case the defendant might be entitled to a judgment as a
matter of law.      Yet, those who argue against the          Howard line of

decisions are advocating a position that is not much more logically

defensible than that.           Given the establishment of a prima facie

case in each, the case in which an employer puts forward nothing

but false reasons is too analytically close to the case in which

the employer puts forward no reasons for the law to permit judgment

as a matter of law to be entered for opposite sides in the two


                                       34
cases.   Stated somewhat differently, why should the law reward so

handsomely mendacity in legal proceedings?

      The upshot of Hicks and the Howard line of decisions is that
a defendant cannot win judgment as a matter of law merely by

proffering nothing but false nondiscriminatory reasons for its

actions.    The justification for that rule is closely analogous to

the justification for the mandatory presumption of discrimination

that initially accompanies a plaintiff's prima facie case.                As

then-Justice (now Chief Justice) Rehnquist pointed out long before

the Hicks decision, we require a defendant, on pain of losing the

case, to come forward with explanations for its actions once a

plaintiff has made out a prima facie case of discrimination,

"because we presume these acts, if otherwise unexplained, are more

likely   than   not   based   on    the   consideration   of   impermissible

factors."   Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577, 98 S.

Ct. 2943, 2949-50 (1978).          Justice Rehnquist further explained:

      [W]e are willing to presume this largely because we know
      from our experience that more often than not people do
      not act in a totally arbitrary manner, without any
      underlying reasons, especially in a business setting.
      Thus, when all legitimate reasons for rejecting an
      applicant have been eliminated as possible reasons for
      the employer's actions, it is more likely than not the
      employer, who we generally assume acts only with some
      reason,   based  his   decision   on  an   impermissible
      consideration such as race.

Id.
      As the Third Circuit, sitting en banc, recently observed, "The

distinct    method    of   proof   in   employment   discrimination   cases,

relying on presumptions and shifting burdens of articulation and

production, arose out of the Supreme Court's recognition that

                                        35
direct    evidence   of   an   employer's   motivation   will    often   be

unavailable or difficult to acquire."       Sheridan v. E.I. DuPont De
Nemours & Co. , 100 F.3d 1061, 1071 (3d Cir. 1996) (en banc).

Frequently, acts of discrimination may be hidden or subtle; an

employer who intentionally discriminates is unlikely to leave a

written record of his illegal motive, and may not tell anyone about

it.      "There will seldom be 'eyewitness' testimony as to the

employer's mental processes."       United States Postal Serv. Bd. of

Governors v. Aikens, 460 U.S. 711, 716, 103 S. Ct. 1478, 1482

(1983).    Because of those realities, plaintiffs are often obliged

to build their cases entirely around circumstantial evidence.            The

unique proof problems that accompany discrimination cases are the

genesis of the unique solutions that the Supreme Court has devised

for those cases in McDonnell Douglas and its progeny.           See, e.g.,

Price Waterhouse v. Hopkins, 490 U.S. 228, 271, 109 S. Ct. 1775,

1801-02 (1989) (O'Connor, J., concurring) ("[T]he entire purpose of

the McDonnell Douglas prima facie case is to compensate for the

fact that direct evidence of intentional discrimination is hard to

come by.").

      A defendant who puts forward only reasons that are subject to

reasonable disbelief in light of the evidence faces having its true

motive determined by a jury.      But we fail to see how that result is

particularly "hurtful-to-employers," as Isenbergh suggests, 97 F.3d
at 443.    The Third Circuit recently explained:

           We routinely expect that a party give honest
      testimony in a court of law; there is no reason to expect
      less of an employer charged with unlawful discrimination.
      If the employer fails to come forth with true and

                                    36
     credible explanation and instead keeps a hidden agenda,
     it does so at its own peril. Under those circumstances,
     there is no policy to be served by refusing to permit the
     jury to infer that the real motivation is the one that
     the plaintiff has charged.

Sheridan, 100 F.3d at 1069.

     Of course, the law is that the jury is not required to make

the inference of discrimination that Hicks permits upon rejection

of the employer's proffered nondiscriminatory reasons.                  "That the

employer's proffered reason is unpersuasive, or even obviously

contrived, does not necessarily establish that the plaintiff's

proffered reason of race is correct.                That remains a question for

the factfinder to answer ...."           Hicks, 509 U.S. at 524, 113 S. Ct.

at 2756.   In answering that question, the jury must perform its

traditional     duties   of   assessing       the    credibility   of   witnesses

through observation of trial testimony and of weighing the evidence

-- tasks peculiarly within the province of the jury.               E.g., Castle

v. Sangamo Weston, Inc., 837 F.2d 1550, 1559 (11th Cir. 1988)

("Assessing the weight of evidence and credibility of witnesses is

reserved for the trier of fact."). In performing those traditional

duties, the jury must measure the strength of the permissible

inference of discrimination that can be drawn from the plaintiff's

prima facie case along with the evidence that discredits the

employer's proffered explanations for its decision.                 Even if the

jury concludes that all the employer's proffered explanations are

unworthy   of    belief,      it   may    still      remain   unpersuaded    that

discrimination was the real reason for the employer's decision.



                                         37
That   decision   is    entrusted     to    the    jury's   discretion,     but   to

exercise that discretion, the jury has to get the case.

       When deciding a motion by the defendant for judgment as a

matter of law in a discrimination case in which the defendant has

proffered nondiscriminatory reasons for its actions, the district

court's task is a highly focused one.              The district court must, in

view of all the evidence, determine whether the plaintiff has cast

sufficient doubt on the defendant's proffered nondiscriminatory

reasons to permit a reasonable factfinder to conclude that the

employer's proffered "legitimate reasons were not what actually

motivated its conduct," Cooper-Houston v. Southern Ry. Co., 37 F.3d

603, 605 (11th Cir. 1994) (citation omitted).                The district court

must   evaluate      whether   the    plaintiff       has    demonstrated      "such

weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in the employer's proffered legitimate reasons for

its action that a reasonable factfinder could find them unworthy of

credence."     Sheridan, 100 F.3d at 1072 (citation and internal

quotation    marks     omitted);     see    also   Walker,    53   F.3d   at    1564

(Johnson, J., concurring) (discussing methods of proving pretext).

However, once the district court determines that a reasonable jury

could conclude that the employer's proffered reasons were not the

real reason for its decision, the court may not preempt the jury's

role of determining whether to draw an inference of intentional

discrimination from the plaintiff's prima facie case taken together

with rejection of the employer's explanations for its action.                     At

that point, judgment as a matter of law is unavailable.

                                           38
               D.    Application of the Legal Standard to the
                             Evidence in this Case

       Having reviewed the legal principles that govern this case, we

now proceed to apply those principles to the evidence adduced at

trial.      In doing so, we consider the entire record in the light

most favorable to Combs, for the limited purpose of ascertaining

whether there was sufficient evidence for Combs to withstand

Meadowcraft's motions for judgment as a matter of law.                        Our task,

like that of the district court, is a highly focused one.                      We must,

in view of all the evidence, determine whether the plaintiff has

cast        sufficient          doubt    on        the        defendant's     proffered

nondiscriminatory reasons to permit a reasonable factfinder to

conclude that the employer's proffered "legitimate reasons were not

what actually motivated its conduct,"                    Cooper-Houston v. Southern

Ry. Co., 37 F.3d 603, 605 (11th Cir. 1994).

       As previously noted, Meadowcraft proffered evidence in support

of three legitimate, nondiscriminatory reasons for its decision to

promote Walker, instead of Combs, to the position of welding

supervisor.         Those reasons were:            (1) Walker's superior welding

experience;         (2)   the    recommendations         of    supervisors    Lane   and

Anderson; and (3) Walker's superior supervisory experience.                          By

meeting      its    burden      of   producing      legitimate      reasons    for   its

decision, Meadowcraft successfully eliminated the presumption of

discrimination that initially accompanied Combs' prima facie case.11

       11
      To establish a prima facie case of discriminatory failure to
promote, a plaintiff must prove: (1) that he is a member of a
protected class; (2) that he was qualified for and applied for the
promotion; (3) that he was rejected; and (4) that other equally or

                                              39
Provided   that   the   record   evidence   would   permit   a   reasonable

factfinder to reject each of Meadowcraft's proffered explanations

for its decision, the case properly was submitted to the jury for

a decision on the ultimate question of intentional discrimination.


less qualified employees who were not members of the protected
class were promoted. Wu v. Thomas, 847 F.2d 1480, 1483 (11th Cir.
1988), cert. denied, 490 U.S. 1006, 1090 S. Ct. 1641 (1989).
Although Meadowcraft contends that we should revisit whether Combs
successfully established a prima facie case of discrimination, the
Supreme Court has instructed otherwise:

     [W]hen the defendant fails to persuade the district court
     to dismiss the action for lack of a prima facie case, and
     responds to the plaintiff's proof by offering evidence of
     the reason for the plaintiff's rejection, the factfinder
     must then decide whether the rejection was discriminatory
     within the meaning of Title VII.

United States Postal Serv. Bd. of Governors v. Aikens, 460 U.S.
711, 714-15, 103 S. Ct. 1478, 1481 (1983) (footnote omitted).
"When the trier of fact has before it all the evidence needed to
decide the ultimate issue of whether the defendant intentionally
discriminated against the plaintiff, the question of whether the
plaintiff properly made out a prima facie case 'is no longer
relevant.'" Richardson v. Leeds Police Dep't, 71 F.3d 801, 806
(11th Cir. 1995) (quoting Aikens, 460 U.S. at 715, 103 S. Ct. at
1482; see also Wall v. Trust Co., 946 F.2d 805, 809-10 (11th Cir.
1991) (same).

     Because Meadowcraft failed to persuade the district court to
dismiss Combs' lawsuit for lack of a prima facie case, and
responded to Combs' proof by offering evidence to explain why Combs
was rejected in favor of Walker, the factfinder was then required
to "decide whether the rejection was discriminatory within the
meaning of Title VII."    Aikens, 460 U.S. at 715, 103 S. Ct. at
1481. Of course, the factfinder could conclude that the decision
was discriminatory only if it permissibly could disbelieve
Meadowcraft's proffered nondiscriminatory reasons for its decision.
Therefore, on appeal -- as on Meadowcraft's motion for judgment as
a matter of law -- the question of whether Combs "properly made out
a prima facie case 'is no longer relevant,'" Richardson, 71 F.3d
at 806 (11th Cir. 1995) (quoting Aikens, 460 U.S. at 715, 103 S.
Ct. at 1482. While we consider the evidence submitted by Combs in
connection with his prima facie case in evaluating whether a
reasonable   jury   could   disbelieve    Meadowcraft's   proffered
nondiscriminatory reasons for its actions, we do not revisit the
existence of the prima facie case itself.

                                    40
We now consider the evidence related to each of the three proffered

nondiscriminatory reasons for Meadowcraft's decision to promote

Walker instead of Combs.


                          1.    Welding Experience

       The parties agree that Walker had welding experience and that

Combs did not.      Combs concedes that "some difference in the two

existed" with respect to welding experience, which we take to mean

that    Walker    was    more   qualified    as   a   welder      than    Combs.

Nonetheless, Combs contends that the jury reasonably could have

concluded    that   Walker's     welding    experience    did     not    actually

motivate Meadowcraft's promotional decision, because Walker was

transferred to the packing department -- where welding experience

is irrelevant -- almost immediately after his promotion.

       Viewing the record evidence in the light most favorable to

Combs, we agree that a reasonable jury could have concluded that

Meadowcraft's promotional decision was not actually motivated by

Walker's concededly superior welding experience.                 At trial, John

Hart, supervisor of the Wadley plant, testified: "Fred was packing

supervisor when I hired him.         He wasn't in the weld area, he was a

packing supervisor."       Although Meadowcraft contends that Walker's

stint in the packing department lasted only a short time, that

contention is undermined by the record.           George Anderson, one of

the welding department supervisors, testified about the duration of

Walker's    packing     assignment   as    follows:      "Fred    made    a   good
supervisor.      When he was first hired, I think he spent a couple of

weeks in welding, then he was moved to packing for a year or so.

                                      41
Now he's back over there with the men in the welding, and he's

doing an outstanding job."

        When    viewed    in    the    light     most   favorable   to    Combs,   the

foregoing evidence would permit a reasonable juror to conclude that

Walker was hired to work as a packing supervisor and that he spent

at least a year in that position before being transferred to the

welding department.            Because welding experience is not relevant to

supervisory work in the packing department, a reasonable juror

would be permitted to conclude that Walker's superior welding

experience was not a factor that actually motivated Meadowcraft's

decision to promote Walker instead of Combs.


                         2.    Supervisory Recommendations

        Meadowcraft contends that its decision to promote Walker

instead of Combs was based on the recommendations of welding

department supervisors George Anderson and Edward Lane, both of

whom are black.               According to Meadowcraft, those supervisory

recommendations favored Walker, because Walker was endorsed by both

supervisors, whereas Combs was endorsed only by Lane. That view of

the circumstances is supported by the testimony of Plant Supervisor

Hart.      At    trial,       Hart    testified:        "George   and    Edward    both

recommended Fred Walker for the job.                They were more familiar with

Fred Walker than I was.              I had never spoken to Fred Walker until I

interviewed him."         Hart further testified that "[a]fter George and

Edward came to me and recommended him, I did pull his resume."

Additionally, Hart testified that neither Anderson nor Lane ever

recommended that Combs be promoted to supervisor.

                                            42
      Meadowcraft's view of the evidence is also supported by

Anderson's testimony.         At trial, the following exchange took place

on direct examination of Anderson:

     Q.    Did you have anything to do with Mr. Walker's
           promotion to supervisor?

     A.    Well, one day Fred come up to the office and talked
           with me and Mr. Lane about do they think we have
           any chance of progressing himself in the plant. He
           told him to send out a resume. He did, and I sort
           of recommended him to John [Hart] that, you know, I
           have nothing to do with the hiring, but I did
           recommend Fred to be a supervisor.

     Q.    Why did you do that?

     A.    Well, I worked with Fred down there on the floor.
           He came in and he got into welding, and I already
           knew that he had used to be a principal, and I knew
           he worked with people. At that time we was needing
           supervisors.   We was going to start up a second
           shift and we'd have to get some supervisors, and I
           hadn't thought about him until he came and talked
           with us that day.      I figured he'd be a good
           candidate.

     Q.    And you communicated that to Mr. Hart?

     A.    Yes.

     Q.    Did you ever          recommend   Darrell      Combs      to    be
           supervisor?

     A.    No, I didn't.

     Although        Hart's     and    Anderson's        testimony        supports

Meadowcraft's proffered nondiscriminatory explanation for promoting

Walker instead of Combs, Edward Lane's testimony paints a different

picture   of   the    supervisory     assessments   of    Walker     and    Combs.

According to Lane's testimony on direct examination, he recommended

Combs for the supervisor position, and Anderson agreed with Lane's
evaluation of Combs' qualifications for the position:


                                       43
Q.   Now, were you there when         Mr.    Combs   sought    a
     position in the office?

A.   Yes, ma'am, I was.

Q.   And tell the ladies and gentlemen of the jury what
     you know about that.

A.   At the time it was for other positions, supervision
     positions were open. The man that I was working
     for by the name of Mr. John Hart, knew of such a
     position, and we made a recommendation for him to
     be a supervisor.

Q.   You made a     recommendation     for    who    to   be   a
     supervisor?

A.   This gentleman in the courtroom by the name of
     Darrell Combs.

Q.   To whom did you make that recommendation?

A.   To Mr. John Hart.

Q.   Now, at the time you made that recommendation, was
     there any other individuals discussed?

A.   Yes, ma'am, there was.      A gentleman by the name of
     Mr. Fred Walker.

Q.   Now, when you made this recommendation about Mr.
     Combs, it was being of supervisory material, is
     that correct?

A.   Yes, ma'am, I did.

Q.   Who else was -- Was it at a meeting you made that
     recommendation?

A.   Yes, ma'am.

Q.   Who else was at that meeting?

A.   Mr. George Anderson.

Q.   Did Mr. Anderson go along with your assessment that
     Mr. Combs was qualified to be a supervisor?

A.   Yes, he did.
Q.   Did he express that to Mr. Hart?


                            44
       A.     Yes, ma'am, he did.

       In addition to testifying that both he and Anderson supported

Combs       for   the    supervisory       position,    Lane    repeatedly    denied

recommending Walker for the job:

       Q.      Did you recommend Fred Walker be promoted to
               supervisor, and did you make that recommendation to
               John Hart?

       A.      No, sir, I made the recommendation for Darrell
               Combs.

       ....

       Q.      All I want you to tell me, I don't mean to cut you
               off again, but I want you to tell me what you said.

       A.      I'm telling you direct as to what I directed to the
               gentleman right there, Darrell Combs. That's the
               recommendation I made to be supervisor.

       Q.      I got that.      You recommended Darrell Combs.

       A.      Yes, sir.

       Q.      Did you, or did you not, recommend Fred Walker?

       A.      No, sir, I did not.

       Q.      You did not?

       A.      No, sir.

When    confronted       with    his   deposition      testimony,      however,   Lane

admitted      that      he   told   Hart    that   Walker      would   make   a   good

supervisor, but indicated that he was pressured to do so:

       Q.      So you did tell John Hart that Fred Walker would
               make a good supervisor.

       A.      Yes, sir, I had to.

       Q.      All right.       Tell us about that.
       A.      The reason I had to, sir, was we was in a meeting.
               ... And John was the manager. If I would have said


                                            45
            yes or no, still John was going to pick who he
            wanted.

       Q.   I'm not trying to get at what Mr. Hart was going to
            do with your recommendation, I'm trying to get at
            what your recommendation was.

       A.   Yes, sir.     We all agreed.

       To   summarize,     the      evidence      is     in    conflict   about    the

communications that Anderson and Lane made to Hart about the

relative merits of Walker and Combs for the supervisory position.

It is undisputed that Anderson recommended Walker, but there is

conflicting    testimony       about      whether       he    also   endorsed   Combs.

Similarly, Lane's testimony clearly indicates that he recommended

Combs, but there is conflicting testimony about whether he also

endorsed Walker, or merely begrudgingly agreed at a meeting with

Hart and Anderson that Walker would be a good supervisor.                       Viewing

the evidence in the light most favorable to Combs, a reasonable

jury   could   conclude       that    the     supervisory       recommendations     of

Anderson and Lane did not clearly point to Walker or Combs as the

preferable     candidate      and     that,      therefore,      those    supervisory

recommendations did not actually motivate Meadowcraft's decision to

promote Walker instead of Combs.



                         3.   Supervisory Experience

       Meadowcraft's third proffered nondiscriminatory reason for

promoting    Walker   instead        of   Combs    is    that    Walker   had   better

experience as a supervisor, both in quality and quantity.                       On that
point, it is undisputed that prior to joining the workforce at

Meadowcraft, Walker worked for over twenty years as a school

                                            46
administrator and had supervised others throughout most of his

career. Walker's testimony about his supervisory experience, which

is entirely undisputed, is as follows:

     Q.     [Y]ou say, you became principal with Woodland High
            School in 1974?

     A.     About January    of   1974,    immediately    after     New
            Year's.

     Q.     And did you supervise people?

     A.     Yes, sir.

     Q.     How many people would you say you supervised?

     A.     Approximately forty-seven or forty-eight teachers,
            thirty-five to thirty-six bus drivers, thirteen or
            fourteen lunchroom personnel, and custodian type
            workers. Probably around a hundred or more people.

     ....

     Q.     All right.      How   long    were   you   principal     at
            Woodland?

     A.     Seven years.

     Q.     And then what did you do?

     A.     I received a promotion to the superintendent's
            office at the county courthouse, and I joined the
            superintendent's   staff    as    supervisor   of
            instruction.

     ....

     Q.     How many schools did you all have jurisdiction
            over?

     A.     We had four high schools, two middle schools and
            one junior high school at that time. Also a share
            of the vocational trade school.

     ....

     Q.     All right.      How   long    were   you   supervisor    of
            instruction?

     A.     Six years.

                                    47
     ....

     Q.     So after the superintendent's office, you went to
            Rock Mill?

     A.     Yes, sir.

     Q.     And Rock Mill is a -- what type of school is that?

     A.     It's a K through 8 junior high school.

     Q.     All right.    How many students were there?

     A.     Approximately at that time 350 students.

     Q.     And you had responsibility for those students?

     A.     Yes, sir.

     Q.     How many teachers were there?

     A.     At that     time   probably   sixteen   or    seventeen   on
            staff.

     Q.     Did you supervise any other workers?

     A.     My custodial workers, my lunchroom workers and my
            bus drivers.

     Q.     Okay.    And you were principal              of   Rock   Mill
            beginning in '86 until what year?

     A.     1991.

     By contrast, Combs' testimony at trial established that his

own supervisory experience was extremely limited:

     Q.     Now, you had never really had any power to
            discipline, or counsel, or fire anybody while you
            were out there [in the scanning department], had
            you?

     A.     On that job?

     Q.     Yes, sir.

     A.     No, sir.
     Q.     While you were at the company at all?

     A.     No, sir.

                                     48
     Q.     And you never really supervised anyone, other than
            showing the people how to use the scanning guns for
            over those two or three weeks?

     A.     Right.

     Q.     Let's look at your work experience, if we can.
            Prior to the company, okay, you had been a grocery
            store bagger?

     A.     Yes, sir.

     Q.     You had been a resident        manager   at   an   apt
            [apartment] complex, right?

     A.     Yes, sir.

     Q.     Had you supervised anybody there?

     A.     Supervise? Well, I used to have little teenagers
            working for me when I was doing some of my
            maintenance duties, but as far as -- like as far as
            like company people, no.

     ....

     Q.     So at the point of 1992 when you're working for Mr.
            Hart on this assignment he had for you, you hadn't
            really ever supervised anybody except those
            teenagers you told me about, is that right?

     A.     That's right.

     Thus, the evidence was undisputed that Walker had substantial

supervisory    experience,    while    Combs   had   virtually   none.

Nonetheless, Combs contends that he put on sufficient evidence to

permit a reasonable jury to disbelieve that Meadowcraft's decision

to promote Walker was motivated by Walker's supervisory experience.

Combs points to the fact that, prior to joining Meadowcraft, Walker

was forced to resign his position as principal of Rock Mills Junior

High School after acknowledging that he had misused approximately
$5,000 of school funds.      Combs' theory seems to be that Walker's

substantial supervisory experience is sufficiently undermined by

                                  49
the circumstances surrounding his resignation as principal that a

reasonable juror could disbelieve Meadowcraft's explanation that it

promoted Walker instead of Combs because Walker had more and better

supervisory experience.      We disagree.

     Financial impropriety is a serious matter, but there is no

evidence in the record that either Walker or Combs were considered

for a position that involved the custody or management of company

funds.     Walker and Combs were contenders for a position that

involved managing people, not money.        If Meadowcraft had contended

that it promoted Walker instead of Combs because it believed Walker

would be a more trustworthy financial manager, the evidence of

Walker's misuse of funds clearly would have been sufficient to

permit a reasonable jury to disbelieve Meadowcraft's proffered

explanation.    However, Meadowcraft never proffered that as a

reason. Instead, Meadowcraft proffered evidence that the reason it

promoted Walker was that he had years of extensive supervisory

experience that Combs did not.

      In relying on Walker's financial improprieties to undermine

Meadowcraft's explanation that it based its promotion decision on

Walker's    superior    supervisory     experience,     Combs    confuses

disagreement   about   the   wisdom   of    an   employer's   reason   with

disbelief about the existence of that reason and its application in

the circumstances.     Reasonable people may disagree about whether

persons involved in past financial improprieties should be made

supervisors, but such potential disagreement does not, without

more, create a basis to disbelieve an employer's explanation that


                                   50
it in fact based its decision on prior non-financial supervisory

experience.         Meadowcraft's decision to promote Walker instead of

Combs may seem to some to be bad business judgment, and to others

to be good business judgment, but federal courts do not sit to

second-guess the business judgment of employers.                 Stated somewhat

differently, a plaintiff may not establish that an employer's

proffered reason is pretextual merely by questioning the wisdom of

the employer's reason, at least not where, as here, the reason is

one that might motivate a reasonable employer.

     To summarize, Combs failed to produce evidence sufficient to

permit    a        reasonable   factfinder    to    disbelieve      Meadowcraft's

proffered nondiscriminatory explanation that it promoted Walker

instead       of     Combs   because   Walker      had   superior    supervisory

experience. Because of that failure, the district court should not

have permitted the case to go to the jury.                     Meadowcraft was

entitled to judgment as a matter of law.

                                  V.   CONCLUSION

     A plaintiff in a discrimination case based on circumstantial

evidence can avoid judgment as a matter of law by putting on a

prima facie case and by producing evidence sufficient to discredit

in the mind of a reasonable juror all of the defendant's proffered

nondiscriminatory reasons for its actions.               In this case, however,

Combs failed to produce evidence sufficient to permit a reasonable

juror to reject as spurious Meadowcraft's explanation that it
promoted Walker instead of Combs to supervisor because Walker had

superior supervisory experience.

                                         51
      Therefore, we REVERSE the entry of judgment in favor of Combs,

and   we   REMAND   the   case   for   entry   of   judgment   in   favor   of

Meadowcraft.




                                       52